Citation Nr: 1400098	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Appellant served on active duty for training from June 23, 1978 to August 16, 1978; March 11, 1983 to May 18, 1983; and February 21, 1989 to March 27, 1989. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas which denied the benefit sought on appeal.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant's noise exposure in service has not been verified.  The sole DD-214's of record reflect trainee status only.  Thus, under the duty to assist, service personnel records need to be associated with the file.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Appellant with notice regarding how to establish service connection when the Veteran has served for a period of active duty for training.  

2. Request copies of all of the Appellant's service personnel records relating to his Army National Guard and Army Reserve service, including a request for clarification of the Appellant's military occupation during all periods of active duty, active duty for training, and inactive duty for training.  Acquire these copies from all appropriate sources, including but not limited to the Appellant's unit, the RMC, and the NPRC.  

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3. If, after making reasonable efforts to obtain any outstanding Federal records the AMC is unable to secure same, it is reasonably certain they do not exist, or further efforts to obtain them would be futile, the Appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The Appellant must then be given an opportunity to respond.

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Appellant and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


